Title: To John Adams from Alexander Coffin, 7 September 1822
From: Coffin, Alexander
To: Adams, John


				
					Sir
					Hudson Sept. 7th. 1822
				
				A few days past, I observed in the National Ægis of the 4th  Sepr. 1822—a letter Signed Jhon Adams, dated Montezello Augt 11—which letter I believe has Some Reference to A letter I wrote from Amsterdam to Paris, directed to Mr Thaxter your then Private secretary, agreeable to your directions to him, wishing me give you all the information in my Power, concerning the Whale & Cod Fisheries—a Coppy of that letter I have now by me, if it contains any thing that would be Satisfactory to you or any Branch of your Family, I will with the greatest Pleasure if you desire it, forward you a Coppy of the same, or so far as least as concerns the Subject of the Fisheries, or if you prefer it The Whole letter entire—I am Sir with respect & esteem / Your Friend & fellow citizen
				
					Alex. Coffin
				
				
			